       Case 1:12-cv-00800-JB-JFR Document 356 Filed 02/08/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


PUEBLO OF JEMEZ, a federally           )
recognized Indian tribe,               )
                                       )
            Plaintiff,                 )                          Case No. 1:12-cv-800 (JB)(JHR)
                                       )
v.                                     )
                                       )
UNITED STATES OF AMERICA,              )
                                       )
            Defendant,                 )
                                       )
and                                    )
                                       )
NEW MEXICO GAS COMPANY,                )
                                       )
            Defendant-in Intervention. )
____________________________________)

  PLAINTIFF’S REQUEST FOR REDACTIONS OF TRANSCRIPTS CONCERNING
              TESTIMONY FROM NOVEMBER 7, 8, AND 9, 2018

       Plaintiff Pueblo of Jemez (“Plaintiff”) requests redactions for the final trial transcript of

proceedings held on November 7, 8, and 9, 2018. As required by CM/ECF Administrative

Procedures Manual Section 15 Transcript Redaction Procedures (b), Plaintiff filed notices of its

intent to request redactions for each final trial transcript of proceedings held on November 7, 8,

and 9, 2018. See Plaintiff’s Notices of Intent to Request Redactions (ECF Nos. 349 and 353).

Pursuant to Protective Order Regarding Confidential Information Produced by the Pueblo of

Jemez (ECF No. 115 referred to herein as “Jemez’s Protective Order”), Plaintiff may designate

in writing within twenty (20) days after receipt of the transcript, specific pages of the transcript

to be treated as Confidential Information. (ECF No. 115 at 2.) Plaintiff understands portions of

the transcripts were sealed as requested by the parties in open court and clarifies that this request

for redactions is for the unsealed portions of the transcripts.

                                                  1
        Case 1:12-cv-00800-JB-JFR Document 356 Filed 02/08/19 Page 2 of 6




        Pursuant to Jemez’s Protective Order, Confidential Information is “potentially sensitive,

religious information belonging to Plaintiff, including but not limited to, the location of religious

sites, shrines, offerings, trails, or details of certain religious practices.” (ECF No. 115 at 2.)

Jemez’s Protective Order applies to “all documents or information produced in any manner by

Plaintiff.” Id. From November 7 through November 9, 2018, the Plaintiff called witnesses,

including Joshua Madalena, who testified about his membership in a Jemez religious society and

the activities and religious practices that involved such membership. Joshua Madalena also

testified on the location of Jemez religious sites, shrines, offerings, and trails. Although the

witness wanted others to hear his testimony and leave the Court room open, he was not an

authorized agent for Plaintiff and the Plaintiff Pueblo of Jemez wishes to protective this

information in the transcript from disclosure to the general public as all of this information is

confidential.

        Specifically, Plaintiff requests the following redactions of the final transcript of

proceedings held on November 7, 2018 (ECF No. 344):

    •   Page 2170 (PDF page 165): 9-10
    •   Page 2171 (PDF page 166): all lines
    •   Page 2172 (PDF page 167): all lines
    •   Page 2173 (PDF page 168): all lines
    •   Page 2174 (PDF page169): 1-8 and 15-25
    •   Page 2175 (PDF page 170): all lines
    •   Page 2176 (PDF page 171): all lines
    •   Page 2177 (PDF page 172): 1-9 and 17-25
    •   Page 2178 (PDF page 173): 4-25
    •   Page 2179 (PDF page 174): all lines
    •   Page 2180 (PDF page 175): all lines
    •   Page 2181 (PDF page 176): 1-13 and 25
    •   Page 2182 (PDF page 177): 1-11
    •   Page 2183 (PDF page 178): all lines
    •   Page 2184 (PDF page 179): all lines
    •   Page 2185 (PDF page 180): 1-3 and 14-25
    •   Page 2186 (PDF page 181): all lines

                                                   2
       Case 1:12-cv-00800-JB-JFR Document 356 Filed 02/08/19 Page 3 of 6




   •   Page 2187 (PDF page 182): 1-9 and 12-18
   •   Page 2188 (PDF page 183): 1-2 and 20-25
   •   Page 2189 (PDF page 184): 1 and 11-16
   •   Page 2190 (PDF page 185): 1-10 and 14-23
   •   Page 2191 (PDF page 186): 4-23
   •   Page 2192 (PDF page 187): 2-6 and 10-25
   •   Page 2193 (PDF page 188): 1-3 and 12
   •   Page 2197 (PDF page 192): 1-3
   •   Page 2204 (PDF page 199): 3-10 and 18-25
   •   Page 2206 (PDF page 201): 6-10
   •   Page 2215 (PDF page 210): 2-3 and 19-25
   •   Page 2216 (PDF page 211): 1-4
   •   Page 2221 (PDF page 216): 22-25
   •   Page 2222 (PDF page 217): 1-2
   •   Page 2223 (PDF page 218): 1-13
   •   Page 2224 (PDF page 219): all lines
   •   Page 2225 (PDF page 220): 1-6 and 15-25
   •   Page 2226 (PDF page 221): 1-2 and 7-25
   •   Page 2228 (PDF page 223): 3-17
   •   Page 2229 (PDF page 224): 10-12 and 15-16 and 24-25
   •   Page 2230 (PDF page 225): 1-22
   •   Page 2233 (PDF page 228): 5-10
   •   Page 2266 (PDF page 261): 23-25
   •   Page 2267 (PDG page 262): 1-8


       Also, Plaintiff requests the following redactions for the final transcript of proceedings

held on November 8, 2018 (ECF No. 350):

   •   Page 2488 (PDF page 205): 16-19
   •   Page 2489 (PDF page 206): 2-5
   •   Page 2490 (PDF page 207): 4-5 and 23-25
   •   Page 2491 (PDF page 208): 1-15 and 25
   •   Page 2492 (PDF page 209): 2-5, 8-15, and 18-24
   •   Page 2493 (PDF page 210): 4-11 and 16-18
   •   Page 2494 (PDF page 211): 1-23
   •   Page 2496 (PDF page 213): 1-7
   •   Page 2498 (PDF page 215): 6-11
   •   Page 2557 (PDF page 274): 20-25
   •   Page 2558 (PDF page 275): 1-4 and 16-18




                                                 3
       Case 1:12-cv-00800-JB-JFR Document 356 Filed 02/08/19 Page 4 of 6




       Plaintiff Pueblo of Jemez requests the following redactions for the final transcript of

proceedings held on November 9, 2018 (ECF No. 351):

   •   Page 2577 (PDF page 7): 20-25
   •   Page 2578 (PDF page 8): 1-7 and 19-22
   •   Page 2579 (PDF page 9): 5-8, 22, and 25
   •   Page 2580 (PDF page 10): 2, 7-15, and 21
   •   Page 2581 (PDF page 11): 4-8, 13-14, 22-23
   •   Page 2582 (PDF page 12): all lines
   •   Page 2583 (PDF page 13): 1-5, 11, 14-15
   •   Page 2584 (PDF page 14): 3-14
   •   Page 2585 (PDF page 15): 8 and 19
   •   Page 2642 (PDF page 72): 23-25
   •   Page 2643 (PDF page 73): all lines
   •   Page 2644 (PDF page 74): all lines
   •   Page 2645 (PDF page 75): 5-12
   •   Page 2646 (PDF page 76): 18-25
   •   Page 2647 (PDF page 77): 1-14
   •   Page 2649 (PDF page 79): 15-16 and 19-22

       Plaintiff has contacted Defendants regarding this motion. Plaintiff understands Defendant

New Mexico Gas Company takes no position on the motion. Plaintiff understand that Defendant

United State of America does not join in the Plaintiff’s motion to redact portions of the trial

transcript, but it does not oppose the Pueblo’s motion, except for the opposing the following

specific designations:

   •   Page 2170 (PDF page 165): 9-10
   •   Page 2579 (PDF page 9): 5-8, 22 and 25
   •   Page 2580 (PDF page 10): 21
   •   Page 2581 (PDF page 11): 4-8, and 22-23
   •   Page 2582 (PDF page 12): all lines
   •   Page 2583 (PDF page 13): 1-5, 11, 14-15
   •   Page 2585 (PDF page 15): 8 and 19
   •   Page 2649 (PDF page 79): 15-16 and 19-22


       Plaintiff anticipates continuing to work with the United States to see if the parties can

resolve their differences and present a proposed order to the Court prior to the deadline for


                                                 4
       Case 1:12-cv-00800-JB-JFR Document 356 Filed 02/08/19 Page 5 of 6




Defendants to respond to this motion or that the Defendant United States of American will file a

response if a proposed order cannot be agreed upon.

       WHEREFORE, Plaintiff requests respectfully requests redactions for the final trial

transcript of proceedings held on November 7, 8, and 9, 2018, in the manner indicated above.


                                            Respectfully Submitted,

                                            /s/ Christina S. West
                                            Christina S. West
                                            Tierra Njoni Marks
                                            Barnhouse Keegan Solimon & West LLP
                                            7424 4th Street NW
                                            Los Ranchos de Albuquerque, NM 87107
                                            Phone: (505) 842-6123
                                            Fax: (505) 842-6124
                                            E-mail: cwest@indiancountrylaw.com
                                                    tmarks@indiancountrylaw.com


                                            Counsel for Plaintiff




                                                5
       Case 1:12-cv-00800-JB-JFR Document 356 Filed 02/08/19 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 8, 2019, I caused to be filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:
       Matthew Marinelli, Matthew.Marinelli@usdoj.gov
       Peter Dykema, Peter.Dykema@usdoj.gov
       Jacqueline Leonard, Jacqueline.Leonard@usdoj.gov
       Amarveer Brar, amerveer.brar@usdoj.gov
       Attorneys for Defendant United States

       Kirk R. Allen, kallen@mstlaw.com
       Elizabeth M. Reitzel, ereitzel@mstlaw.com
       Attorneys for Defendant-in-Intervention NMGC

/s/ Christina S. West
Christina S. West




                                              6
